Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated September 28, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.  

Response to Amendment
Claim Rejections - 35 USC § 112
Claims 18-19, 22, 27-28, 30-32, 35 and 37-40 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 18-19, 22, 27-28, 30-32, 35 and 37-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 18-19, 27-28, 30-32 and 37-40 have been rejected under 35 U.S.C. 103 as being unpatentable over Kukowski et al. (US Patent Application Publication No. 2018/0315521 A1) in view of Lekawa‐Raus et al. (“Electrical Properties of Carbon Nanotube Based Fibers and Their 

Future Use in Electrical Wiring,” Advanced Functional Materials (2014 Jun), Vol. 24, No. 24, pp. 3661-3682), Hannula et al. (“Carbon Nanotube-Copper Composites by Electrodeposition on Carbon Nanotube Fibers,” Carbon (2016 Oct 1), Vol. 107, pp. 281-287), van Wijngaarden et al. (US Patent Application Publication No. 2006/0049058 A1) and Schauer et al. (US Patent Application Publication No. 2016/0145784 A1).
	The rejection of claims 18-19, 27-28, 30-32 and 37-40 under 35 U.S.C. 103 as being unpatentable over Kukowski et al. in view of Lekawa‐Raus et al., Hannula et al., van Wijngaarden et al. and Schauer et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 22 has been rejected under 35 U.S.C. 103 as being unpatentable over Kukowski et al. (US Patent Application Publication No. 2018/0315521 A1) in view of Lekawa‐Raus et al. (“Electrical Properties of Carbon Nanotube Based Fibers and Their Future Use in Electrical Wiring,” Advanced Functional Materials (2014 Jun), Vol. 24, No. 24, pp. 3661-3682), Hannula et al. (“Carbon Nanotube-Copper Composites by Electrodeposition on Carbon Nanotube Fibers,” Carbon (2016 Oct 1), Vol. 107, pp. 281-287), van Wijngaarden et al. (US Patent Application Publication No. 2006/0049058 A1) and Schauer et al. (US Patent Application Publication No. 2016/0145784 A1) as applied to claims 18-19, 27-28, 30-32 and 37-40 above, and further in view of Head, III et al. (US Patent Application Publication No. 2012/0144984 A1).
	The rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Kukowski et al. in view of Lekawa‐Raus et al., Hannula et al. , van Wijngaarden et al. and Schauer et al. as applied to claims 18-19, 27-28, 30-32 and 37-40 above, and further in view of Head, III et al. has 

been withdrawn in view of Applicant’s amendment.

III.	Claim 35 has been rejected under 35 U.S.C. 103 as being unpatentable over Kukowski et al. (US Patent Application Publication No. 2018/0315521 A1) in view of Lekawa‐Raus et al. (“Electrical Properties of Carbon Nanotube Based Fibers and Their Future Use in Electrical Wiring,” Advanced Functional Materials (2014 Jun), Vol. 24, No. 24, pp. 3661-3682), Hannula et al. (“Carbon Nanotube-Copper Composites by Electrodeposition on Carbon Nanotube Fibers,” Carbon (2016 Oct 1), Vol. 107, pp. 281-287), van Wijngaarden et al. (US Patent Application Publication No. 2006/0049058 A1) and Schauer et al. (US Patent Application Publication No. 2016/0145784 A1) as applied to claims 18-19, 27-28, 30-32 and 37-40 above, and further in view of Flory et al. (US Patent Application Publication No. 2016/0148725 A1).
	The rejection of claim 35 under 35 U.S.C. 103 as being unpatentable over Kukowski et al. in view of Lekawa‐Raus et al., Hannula et al., van Wijngaarden et al. and Schauer et al. as applied to claims 18-19, 27-28, 30-32 and 37-40 above, and further in view of Flory et al. has been withdrawn in view of Applicant’s amendment.

Continued Response
Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

applicant), regards as the invention.
Claim 19
	line 2, “the depositing step” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 28
	lines 1-2, “the depositing plating” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 


Claim Rejections - 35 USC § 103
I.	Claims 18-19, 27-28, 30-32 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukowski et al. (US Patent Application Publication No. 2018/0315521 A1) in view of Lekawa‐Raus et al. (“Electrical Properties of Carbon Nanotube Based Fibers and Their 
Future Use in Electrical Wiring,” Advanced Functional Materials (2014 Jun), Vol. 24, No. 24, pp. 3661-3682), Hannula et al. (“Carbon Nanotube-Copper Composites by Electrodeposition on Carbon Nanotube Fibers,” Carbon (2016 Oct 1), Vol. 107, pp. 281-287), van Wijngaarden et al. (US Patent Application Publication No. 2006/0049058 A1), Schauer et al. (US Patent Application Publication No. 2016/0145784 A1) and Flory et al. (US Patent Application Publication No. 2016/0148725 A1).
	 Regarding claim 18, Kukowski teaches a method for making a carbon nanotube (CNT) cable, comprising: 
• electroplating (= to accomplish such, the embodiments herein present a carbon nanotube strand which is electroplated to enhance the conductivity of the conductive core 11) [pages 1-2, [0014]] so as to surround each of a pair of wires, each wire comprising one 
or more sub-cores (= thus, in a category 5 cable configuration with four twisted pairs, the cable 30 would have eight conductive cores 11 configured from electroplated carbon nanotube strands (e.g., using silver and/or copper)) [pages 2-3, [0026]], at least one sub-core comprising the CNT yarn (= the carbon nanotube “wool” is spun into a yarn/strand to form the core of the conductor) [page 1, [0012]], thereby creating plated wires, wherein the plating comprises copper, wherein the plating has a thickness (= the conductive core 11 comprises a strand of 

carbon nanotubes that has been electroplated (e.g., with silver (Ag) and/or copper (Cu))) [page 1, [0011]]; 
• twisting the plated wires together, wherein the twisting step comprises twisting together a plurality of the sub-cores, thereby creating a pair of twisted wires, each comprising the plurality of sub-cores (= although shown and described as a single twisted pair cable configuration, those skilled in the art will readily recognize that the number of “twisted pairs” can be expanded) [pages 2-3, [0026]]; and 
• surrounding the plated twisted wires with an electrical layer configured to shield the 
plated twisted wires (= a metallic braiding (e.g., copper, aluminum, silver etc.) or alternatively 
or additionally with a metallic foil) [page 2, [0018]], thereby creating the CNT cable, the CNT cable having conductivity (= cable 10) [page 1, [0011]; and Fig. 1].
The method of Kukowski differs from the instant invention because Kukowski does not disclose the following:
	a.	Chemically pretreating CNT yarn using chlorosulfonic acid.
	Kukowski teaches that the carbon nanotube “wool” is spun into a yarn/strand to form the 
core of the conductor (page 1, [0012]).
	Lekawa‐Raus teaches CNT ﬁ bers (also referred to as yarns 
or threads) which are long assemblies of axially aligned nano-
tubes, of diameters in the micrometer range
	Lekawa-Raus teaches CNT fibers (also referred to as yarns or threads) which are long assemblies of axially aligned nanotubes, of diameters in the micrometer range. [2-4] (page 3661, 
right column, lines 40-43).
Many authors have shown that the conductivity of CNT fibers may be influenced by chemical treatment. Some of the chemicals cause an increase in conductivity and some a decrease. These effects are mostly attributed to doping, although in case of some compounds this explanation may be still ambiguous. [3,7,52,79,116,117] The largest increase in conductivity of the CNT materials has 

been found for inorganic compounds including chlorosulphonic acid and nitric acid as well as chemical elements such as bromine, potassium and iodine. [3,7,117] All these treatments make also fibers much more metallic in terms of resistivity-temperature dependence. [3,85] (page 3676, right column, lines 22-32).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Kukowski by chemically pretreating CNT yarn using chlorosulfonic acid because chemically treating CNT 
fibers with chlorosulphonic acid increases the conductivity of the CNT materials and make the fibers much more metallic in terms of resistivity-temperature dependence. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Controlling a deposition rate, wherein controlling the deposition rate comprises 
lowering a copper deposition rate so as to be less than or equal to approximately 12 microns per minute.
Kukowski teaches that the conductive core 11 comprises a strand of carbon nanotubes that has been electroplated (e.g., with silver (Ag) and/or copper (Cu)) [page 1, [0011]].
	Hannula teaches depositing copper after bundling several fibers together to form a yarn 
(page 285, left column, lines 3-5).

	Due to the localized plating phenomenon, it was possible to determine the rate at which the surface of individual fibers 10 μm in diameter were covered with a continuous cladding of copper nuclei. The deposition rate was calculated from the deposition time and the length of the associated continuous deposit covering fiber surface observed by optical microscopy. The relationship between deposit growth rate and current is depicted in Fig. 7 along with a linear trend line. Variations in deposition rate can be attributed to the inhomogeneous nature of the CNT fiber that causes differences both in the polarization and the number of available nucleation sites along the fiber surface between different fiber samples (page 285, right column, line 11 to page 286, left column, line 10).

	van Wijngaarden teaches a method for the electrolytic deposition of a mat or half-glossy copper layer from an acid electrolyte (page 1, [0001]).
The invention has special applicability to a process in which the substrate is moved relative to the electrolytic solution as current is passed between the anode and the cathode, and more particularly to the plating of high-speed pull-through products such as wires, tubes, tape, connector material and metallized plastic wires. The term “pull-through” refers to a process in which the substrate is a relatively elongate continuous substrate which is continuously or intermittently pulled in its axial or tangential direction through the electrolytic solution as current is passed between the moving substrate and the anode in contact with the electrolytic solution, i.e., the plating bath. At any one moment, a segment of the substrate is immersed in the electrolyte and other segments of the substrate are not immersed in the electrolyte. Current is applied to the segment that is submerged. An example of such a process is the deposition of copper onto metal wire which is fed from one spool through the electrolyte to another spool. Another example of such a process is the deposition of copper onto tubing (page 1, [0013]).

The invention involves plating speeds suitable for substrate travel rates of at least about 0.5 meter/second. For wire substrates, the pull rates are more typically at least about 0.8 meter/sec., preferably at least about 5 meters/second, and most typically between about 5 and about 20 meters/second. For other substrates the pull rate is most typically between about 2 and about 50 meters/minute. Notably, high productivity is achieved at travel velocities in the range above about 10 meters/second, more particularly above about 12 meters/second, 14 meters per second, 16 meters/second, or 18 meters/second. In most applications, the elongate 
substrate is caused to travel at the aforesaid rates relative to the electrolytic plating bath. However, productivity is ultimately determined by the dwell time in the bath rather than the relative velocity of substrate to bath. Conceivably, there may be applications wherein the bath itself may be subject to some movement relative to the cell in which the operation is conducted, e.g., in a direction partially or entirely parallel to the travel of the substrate. To encompass such alternatives, the velocity of the moving substrate can be expressed with reference to a plating vessel wherein the wire is submerged within the plating bath and current is applied, or more specifically relative to a fixed locus of points within the vessel that is parallel 

or tangential to the path on which the substrate passes through the vessel. The aforesaid minimum velocity and range of velocity are applicable by this measurement as well. At these velocities, the typical submerged length of substrate subjected to electrolytic deposition conditions at the aforesaid current densities within the bath is typically between about 60 and about 300 meters. At such current densities, deposition velocities are typically in the range of about 4 to about 22 microns per minute for wire, and between about 1 and about 7 microns per minute for other pull through products (page 2, [0016]).

	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the method described by Kukowski by controlling a deposition rate, wherein controlling the deposition rate comprises lowering a copper deposition rate during electroplating so as to be less than or equal to approximately 12 microns per minute because it is possible for one having ordinary skill in the art to determine the rate at which the surface of individual fibers were covered with a continuous cladding of copper nuclei where, depending on the conditions such as the current density, a relatively elongate continuous substrates are electrolytically deposited with copper at velocities which are typically in the range of about 4 to about 22 microns per minute.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Wherein the CNT yarn comprises chemically stretched CNT yarn.
	Kukowski teaches that the carbon nanotubes are generally grown in a chamber to 

produce a “yarn” (page 1, [0011]).
Schauer teaches providing a CNT sheet or yarn which can be subsequently used in various applications (page 4, [0042]).
To the extent desired, CNT yarns, sheets or tapes may be further processed to improve or optimize tensile strength and/or electrical conductivity. This post-synthesis processing may include, but is not limited to: cleaning, stretching, exfoliation, densification, cross-linking, or any combination thereof. Processes to accomplish these tasks may include, but are not limited to: thermal, plasma, solvent dip, mechanical, chemical, electrochemical, or any combination thereof. In any case a combination of techniques can used to obtain optimal density, strength and electrical conductivity for the core/support material 1 for the hierarchical structure in the desired form factor (page 4, [0039]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the CNT yarn described by Kukowski with wherein the CNT yarn comprises chemically stretched CNT yarn because chemical stretched CNT yarns has improved density, tensile strength and/or electrical conductivity for the core/support material. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03). 
	d.	Wherein the plating step has a thickness less than or equal to approximately 15 microns.
	Kukowski teaches that the conductive core 11 comprises a strand of carbon nanotubes that has been electroplated (e.g., with silver (Ag) and/or copper (Cu)) [page 1, [0011]].
	Like Kukowski, Flory teaches cables (page 1, [0002]). 

Referring still to FIG. 1, to be “conductive,” the conductive layer 14 has a minimum electrical conductivity of 3x107 Siemens per meter when measured at 20o C. Thus, in various embodiments, the conductive layer 14 can be any conductive material having an electrical conductivity of at least 3x107 Siemens per meter when measured at 20o C. Additionally, the conductive layer 14 can have an electrical conductivity in the range of from 3x107 to 7x107 Siemens per meter when measured at 20o C. In various embodiments, the conductive layer 14 comprises a metal. Metals suitable for use as the conductive layer 14 include, but are not limited to, 
copper, silver, gold, aluminum, and combinations thereof. In an embodiment, the metal 
employed as the conductive layer 14 comprises copper (page 2, [0024]).

	The thickness of the conductive layer 14 can vary depending on the intended use of the conductive core 10. For example, when the conductive core 10 is employed in a coaxial cable designed for use in cellular towers, the lowest frequency expected to be transmitted by the conductive core 10 is about 700 MHz.  At this lowest frequency, a thickness of 0.0026 mm (or 2.6 µm) is all that is needed to transmit the signal, since the signal travels near the surface of the conductor or on the skin of the conductor. Higher frequency signals require even less thickness to be transmitted. Thus, in various embodiments, the conductive layer 14 can have a thickness of at least 2.6 µm, or a thickness ranging from 2.6 to 30 µm, from 2.6 to 25 µm, or from 2.6 to 21 µm (page 2, [0025]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plating described by Kukowski with wherein plating created by the plating step has a thickness less than or equal to approximately 15 microns because the thickness of the conductive layer can vary depending on the intended use of the conductive core, and thus, in various embodiments, the conductive layer can have a thickness of from 2.6 to 21 µm.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	e.	Wherein the twisting step further comprises controlling a number of sub-cores.
	Kukowski teaches that:

Although shown and described as a single twisted pair cable configuration, those skilled in the art will readily recognize that the number of “twisted pairs” can be expanded. For example, in a category 5 cable configuration, the cable 30 may be configured with multiple twisted pairs. Thus, in a category 5 cable configuration with four twisted pairs, the cable 30 would have eight conductive cores 11 configured from electroplated carbon nanotube strands (e.g., using silver and/or copper). Each of those strands would be insulated and the entire cable 30 may then be surrounded with a shielding material, as described above. Accordingly, the embodiment is not intended to be limited to any number of twisted pairs (pages 2-3, [0026]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the twisting step described by Kukowski with wherein the twisting step further comprises controlling a number of sub-cores because the number of sub-cores do not magically change just by twisting the plated wires together where each wire began with a fixed number of cores.
	f.	Wherein the conductivity is between approximately 10 megasiemens per meter to approximately 58.5 megasiemens per meter.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Kukowski combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
As a practical matter, the Patent Office is not equipped to manufacture products by the 
myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the 
process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP § 2116.01).
	Regarding claim 19, Kukowski teaches a step, performed after the depositing step and prior to the surrounding step, of placing a dielectric around the plated twisted wires (= once the conductive core 11 is configured, the conductive core may be configured with a dielectric material 12) [page 2, [0015]].
	Regarding claim 27, van Wijngaarden teaches wherein the deposition rate is less than or equal to approximately 12 microns per minute (= at such current densities, deposition velocities are typically in the range of about 4 to about 22 microns per minute for wire, and between about 1 and about 7 microns per minute for other pull through products) [page 2, [0016]].
	Regarding claim 28, Kukowski teaches wherein the depositing plating further comprises depositing plating comprising one or more of silver and gold (= the conductive core 11 comprises a strand of carbon nanotubes that has been electroplated (e.g., with silver (Ag) and/or copper (Cu))) [page 1, [0011]].
Regarding claim 30, Kukowski teaches a step, performed after the step of surrounding 
with the electrical layer, of surrounding the electrical layer with a physical layer (= in this embodiment, however, the cable 10 is also configured with another shielding 15 between the protective jacket 14 and the shielding 13.) [page 2, [0022]].
	Regarding claim 31, Kukowski teaches wherein the physical layer comprises a braid (= 

like the shielding 13, the shielding 15 may be configured in a variety of ways as a matter of design choice, including electroplated carbon nanotube strands, braided metal, foil, or the like) [page 2, [0022]].
Regarding claim 32, the method of Kukowski differs from the instant invention because 
Kukowski does not disclose wherein the braid is configured to protect the electrical layer from abrasion.
Kukowski teaches that like the shielding 13, the shielding 15 may be configured in a variety of ways as a matter of design choice, including electroplated carbon nanotube strands, braided metal, foil, or the like (page 2, [0022]).
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because Kukowski teaches a braid in a similar manner as presently claimed. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
	Regarding claim 37, the method of Kukowski differs from the instant invention because Kukowski does not disclose in which the CNT cable has a radio frequency (RF) insertion loss less than or equal to approximately 2.0 decibels per foot at a frequency of approximately 1 Gigahertz.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Kukowski combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be 

expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Furthermore, a process yielding an unobvious product may nonetheless be obvious 
where Applicant claims a process in terms of function, property or characteristic and the 
process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP § 2116.01).
	Regarding claim 38, the method of Kukowski differs from the instant invention because Kukowski does not disclose in which the CNT cable has a radio frequency (RF) insertion loss less than or equal to approximately 4.0 decibels per foot at a frequency of approximately 4 Gigahertz.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Kukowski combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the 

myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP § 2116.01).
	Regarding claim 39, the method of Kukowski differs from the instant invention because 
Kukowski does not disclose the CNT cable providing a data transfer rate in a single twisted wire 
pair of at least approximately 1.25 Gigabits per second (Gbit/s).
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Kukowski combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or 

characteristic is not explicitly disclosed by the reference (MPEP § 2116.01).
	Regarding claim 40, the method of Kukowski differs from the instant invention because Kukowski does not disclose wherein the CNT yarn comprises one or more of a quad-axial yarn and a triax yarn.
	Kukowski teaches that:
Although shown and described as a single twisted pair cable configuration, those skilled in the art will readily recognize that the number of “twisted pairs” can be expanded. For example, in a category 5 cable configuration, the cable 30 may be configured with multiple twisted pairs. Thus, in a category 5 cable configuration with four twisted pairs, the cable 30 would have eight conductive cores 11 configured from electroplated carbon nanotube strands (e.g., using silver and/or copper). Each of those strands would be insulated and the entire cable 30 may then be surrounded with a shielding material, as described above. Accordingly, the embodiment is not intended to be limited to any number of twisted pairs (pages 2-3, [0026]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the CNT yarn described by Kukowski with wherein the CNT yarn comprises one or more of a quad-axial yarn and a triax yarn because Kukowski teaches that those skilled in the art will readily recognize that the number of “twisted pairs” can be expanded. The embodiment is not intended to be limited to any number of twisted pairs. Thus, one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the yarn by routine experimentation that would have achieved the desired cable configuration (MPEP § 2141.03).

II.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kukowski et al. (US Patent Application Publication No. 2018/0315521 A1) in view of Lekawa‐Raus et al. 

(“Electrical Properties of Carbon Nanotube Based Fibers and Their Future Use in Electrical Wiring,” Advanced Functional Materials (2014 Jun), Vol. 24, No. 24, pp. 3661-3682), Hannula et al. (“Carbon Nanotube-Copper Composites by Electrodeposition on Carbon Nanotube Fibers,” Carbon (2016 Oct 1), Vol. 107, pp. 281-287), van Wijngaarden et al. (US Patent Application Publication No. 2006/0049058 A1), Schauer et al. (US Patent Application Publication No. 2016/0145784 A1) and Flory et al. (US Patent Application Publication No. 2016/0148725 A1) as applied to claims 18-19, 27-28, 30-32 and 37-40 above, and further in view of Head, III et al. (US Patent Application Publication No. 2012/0144984 A1).
	Kukowski, Lekawa-Raus, Hannula, van Wijngaarden, Schauer and Flory are as applied above and incorporated herein.
Regarding claim 22, the method of Kukowski differs from the instant invention because 
Kukowski does not disclose wherein the twisting step further comprises controlling an approximate diameter of at least one of the plurality of sub-cores.
Head teaches that in some embodiments, the frequency of intersections 102 per CNT 106 may be constrained by the diameter of the CNT filaments 110 being braided (page 3, [0032]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the twisting step described by Kukowski with wherein the twisting step further comprises controlling an approximate diameter of at least one of the plurality of sub-cores because the frequency of intersections per CNT may be constrained by the diameter of the CNT filaments being braided.

Response to Arguments
Applicant’s arguments filed September 28, 2022 have been fully considered but they are not persuasive.
• Applicant state that our amended independent claim 18 recites, "wherein the plating 
has a thickness less than or equal to approximately 15 microns." Van Wijngaarden, in his 
Abstract, by sharp contrast, teaches, “depositing sufficiently thick copper layers,” thereby teaching that “sufficiently thick copper layers” are required, which is inconsistent with our recitation of “a plating thickness less than or equal to approximately 15 microns.” Accordingly, this amendment clearly overcomes all the prior art including the newly cited prior art van Wijngaarden.
In response, the limitation of “wherein the plating has a thickness less than or equal to approximately 15 microns” was rejected over Flory. Flory teaches that the conductive layer 14 can have a thickness of from 2.6 to 21 µm (page 2, [0025]).
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)). The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01). Thus, the conductive layer on the conductive core employed in a coaxial cable has a thickness from 2.6 to 21 µm.

	• Applicant states that Figure 2, for example, teaches how, according to embodiments of the invention, by sharp contrast to Kukowski's teachings, our different sub-cores form a wire.

	In response, present claim 18, line 5-6, recite “each wire comprising one or more sub-cores”. The electroplated CNT shown in Fig. 2 of Kukowski shows a wire comprising one sub-core. 
	As to each wire having more than one sub-core, this appears to include a hybrid wire conductor produced by plying or braiding several individual stands of carbon nanotubes together with a metal wire as taught by WO ‘964 (page 22, [0087]; and page 28, [00106])

	• Applicant states that the Examiner suggests that controlling a deposition rate by varying current as taught by our invention is obvious. While that may or may not be true, what is certainly not obvious prior to the current invention is how to control the deposition rate so as to create the CNT cable having the recited conductivity of approximately 10 to 58.5 megasiemens/meter.
	In response, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].

	• Applicant states that Hannula is not analogous art relevant to examining the current application. Hannula does not teach anything meaningful regarding CNT cable configured to 

transmit data as per the current invention.
In response, the Examiner deems Hannula to be relevant to the presently claimed electroplating step because Kukowski is silent as to the specific details of the electroplating conditions (pages 1-2, [0014]).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	White et al. (US Patent Application Publication No. 2012/0118552 A1) is cited to teach carbon nanotube wires having a gauge ranging from about 20 AWG to about 45 AWG (page 3, [0031]).
	Starkovich et al. (US Patent Application Publication No. 2013/0183439 A1) is cited to teach that copper and silver exhibit high electrical conductivities (60 and 63 MS/m respectively) [page 1, [0017]].
	Andriaenssens (US Patent Application Publication No. 2014/0102755 A1) is cited to teach that by way of example, small, 24 gauge wires (20 millimeter diameter) may be used to form the conductive cores 115. The use of small wires may significantly reduce both the size and weight of the communications cable 100, and may also advantageously reduce the amount 

of materials required to manufacture the cable 100, as scaling down of each conductive core 115 allows reductions in the size of the insulative sheaths 118, the separator 110 and the cable jacket 120 (page 4, [0033]).
	WO 2011/005964 is cited to teach a carbon nanotube wire piled with an approximately 40 AWG bare copper wire (page 28, [00106]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 21, 2022